Citation Nr: 1641584	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a kidney disorder as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1968 to March 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2015 decision, the Board denied the claim for service connection for a kidney disorder as secondary to service-connected diabetes mellitus. The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC). An April 2016 CAVC order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the appellant's claim. This issue is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum opinion and/or a new examination.  Further, all recent medical records should be obtained.

The Veteran is seeking service connection for a kidney disorder that he contends is secondary to his service-connected diabetes mellitus.  

As indicated above, the Court granted the parties' JMR, in which the parties agreed that a November 2013 VA examination and subsequent September 2015 Board decision failed to comply with a prior August 2013 Board remand that required an addendum opinion as to whether the Veteran's service-connected diabetes mellitus aggravated his kidney disease.

In this regard, the August 2013 Board decision noted that "an opinion has yet to be offered specifically as to whether the Veteran's kidney disease has in some way been aggravated (permanently made worse) by [his] service-connected diabetes mellitus" and ordered for an addendum opinion. Upon review of the November 2013 VA examination, the examiner did not provide a complete rationale concerning aggravation, which resulted in an ambiguity within the opinion. Specifically, the November 2013 examiner concluded that "[it] is unlikely that dm plays any role in the Veteran's renal disease in the absence of retinopathy, relatively short duration of dm. Rather, this is a lingering effect of the rhabdomyolysis." The parties agree that this statement appears to focus upon causation, rather than aggravation. 

The Board acknowledges that the Veteran has submitted an August 2016 private opinion from Dr. H. Bhatt. However, the Board finds that an additional VA addendum opinion and/or examination is warranted to reconcile these findings with the Veteran's prior VA examinations and other medical evidence in his file, to include the complications potentially due to rhabdomyolysis.

As such, pursuant to the April 2016 JMR and CAVC order, this case is remanded for an addendum opinion and/or examination to address whether the Veteran's kidney disorder is secondary to his service-connected diabetes mellitus and to have that matter adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Obtain for association with the claims folder all recent medical records of treatment for the Veteran's disabilities, including his kidney disorder and diabetes.

2.  Thereafter, obtain an addendum opinion from the November 2013 VA examiner (or a similarly situated examiner). Following a review of the Veteran's entire electronic claims folder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's kidney disorder was caused and/or aggravated by his service-connected diabetes mellitus. If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. A complete, well-reasoned rationale must be provided for all opinions offered. The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony, as well Dr. H. Bhatt's August 2016 private medical opinion. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim for service connection for a kidney disorder. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




